t c memo united_states tax_court son gee wine liquors inc petitioner v commissioner of internal revenue respondent docket no 7618-10l filed date james j mahon for petitioner mimi m wong for respondent memorandum findings_of_fact and opinion vasquez judge this case is before the court on a petition for review of a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination petitioner seeks review of respondent’s determination to proceed with the proposed levies and to sustain the notices of federal_tax_lien nftls findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner is a new york corporation at all relevant times joel goldberg was the president and sole shareholder of petitioner at issue are petitioner’s employment_tax liabilities for the quarters ending mar june sept dec --- --- --- petitioner was required to file a form_941 employer’s quarterly federal tax_return for each of the quarters at issue petitioner was a monthly_depositor of it sec_1 unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure the form_941 must be filed on or before the last day of the month continued employment_taxes for each of the quarters at issue petitioner’s bookkeeper susan enfeld handled its payroll matters and quarters for the quarters in and petitioner made monthly deposits towards its quarterly employment_tax liabilities however the internal_revenue_service irs did not receive timely filed form sec_941 from petitioner for the and quarters the irs did not receive the forms until date in five of the eight quarters petitioner’s self-assessed tax exceeded the deposits it made continued following the close of each calendar_quarter ie april july october january sec_6011 sec_31_6011_a_-1 sec_31_6011_a_-4 sec_31_6071_a_-1 employment_tax regs employment_taxes must generally be deposited in an authorized financial_institution by employers employers are classified by regulation as either monthly depositors or semiweekly depositors sec_31_6302-1 employment_tax regs a monthly_depositor must make deposits monthly sec_31_6302-1 employment_tax regs a semiweekly depositor must make deposits semiweekly sec_31 c employment_tax regs not all of the deposits were timely for example one of petitioner’s deposits for the period ending date was not made until date as discussed infra p petitioner claims the form sec_941 were timely filed for the and quarters resulting in a balance due for each quarter the irs assessed petitioner’s tax_liability as well as interest and additions to tax for failure to timely file and for the relevant quarters failure to timely pay tax and quarters for the quarters in and petitioner did not make monthly deposits towards its employment_tax liabilities the irs did not receive timely filed form sec_941 from petitioner for the and quarters the irs received the form_941 for the quarter ending date on date and received the remaining forms on date for each quarter the irs assessed petitioner’s tax_liability as well as interest and additions to tax for failure to timely file and failure to timely pay tax quarters only the first and fourth quarters of are at issue petitioner did not make monthly deposits for the first quarter and untimely filed its form_941 on petitioner showed a balance due for the quarters ending march june and date and march and date according to mr goldberg these returns were not timely filed because ms enfeld believed petitioner’s bankruptcy attorney had filed these returns when he had not this quarter is not in issue date for each quarter the irs assessed petitioner’s tax_liability as well as interest and additions to tax for failure to timely file and failure to timely pay tax for the fourth quarter of petitioner made monthly deposits towards its quarterly employment_tax liability and timely filed its form_941 however the irs assessed an additional tax quick assessment against petitioner for the fourth quarter of because its forms w-2 wage and tax statement forms w-3 transmittal of wage and tax statements and form_940 employer’s annual federal unemployment futa_tax return for did not match the sum of the employment_tax liabilities shown on the form sec_941 for on date respondent recorded an nftl against petitioner for a sec_6721 civil penalty of dollar_figure for the tax period ending date which was assessed on date on date respondent released the nftl with respect to the sec_6721 civil penalty assessed against petitioner for the tax period ending date petitioner’s bankruptcy case on date petitioner filed a voluntary petition for relief under chapter of the bankruptcy code in the u s bankruptcy court for the southern district of new york on date petitioner moved voluntarily for dismissal of its bankruptcy case on date the irs9 filed a proof_of_claim in petitioner’s bankruptcy case including an unsecured claim of dollar_figure and a priority claim of dollar_figure for petitioner’s unpaid employment_tax liabilities including penalties and interest for the periods ending bankruptcy quarters mar june sept dec --- --- --- --- --- this quarter is not in issue --- --- --- because petitioner had not yet filed its form sec_941 for the quarters at issue when ms pena was preparing the proof_of_claim the irs had to estimate the amounts of tax due for the quarters listed on the proof_of_claim petitioner did not file an objection to the irs’ proof_of_claim petitioner’s bankruptcy case was dismissed on date petitioner was represented by counsel during the bankruptcy case following the dismissal of the bankruptcy case on date petitioner paid the estimated_taxes shown on the irs’ proof_of_claim except maria pena was the bankruptcy specialist assigned to petitioner’s bankruptcy case for the estimated_taxes for the quarters ending march and date collection activities on date and date the irs sent petitioner two letter sec_1058 final notice_of_intent_to_levy and notice of your right to a hearing for petitioner’s outstanding employment_tax liabilities for the quarters at issuedollar_figure on june and date the irs sent petitioner three letters notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 for petitioner’s outstanding employment_tax liabilities for the quarters at issuedollar_figure petitioner filed two requests for a collection_due_process_hearing cdp hearing dollar_figure on date settlement officer rogerlyn jackson of the the date letter related to the tax period ending date the date letter related to all the remaining quarters at issue the date letter related to the quarter ending date the first date letter related to the quarter ending date the second date letter related to all the remaining quarters at issue in this case the irs received the first cdp hearing request on date when petitioner timely filed a form request for a collection_due_process or equivalent_hearing for petitioner’s outstanding employment_tax liability for the tax period ending date in the cdp hearing request petitioner requested a hearing only with respect to the proposed levy it did not request a continued irs office of appeals appeals sent petitioner a letter scheduling a telephone cdp hearing the letter stated that in order for settlement officer jackson to consider collection alternatives petitioner had to submit the requested information and file all required tax returns petitioner did not submit the requested information to officer jackson or request any collection alternatives on date settlement officer jackson held a telephone conference with ms enfeld to whom petitioner had granted a power_of_attorney during the hearing ms enfeld stated that the liabilities at issue had been paid in full following the hearing settlement officer jackson faxed to ms enfeld copies of petitioner’s employment_tax transcripts for the quarters at issue and requested that ms enfeld provide copies of the checks missing from the transcripts ms enfeld did not provide settlement officer jackson with any copies of checks on date the irs mailed petitioner a notice_of_determination sustaining the filing of the nftls and the proposed levies continued hearing with respect to the nftl on date petitioner filed a second form requesting a cdp hearing to review the proposed liens and levies for the remaining quarters at issue opinion if a taxpayer requests a hearing in response to an nftl or a notice_of_levy pursuant to sec_6320 or sec_6330 a hearing shall be held before an impartial officer_or_employee of appeals sec_6320 b at the hearing the taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives sec_6330 see also sec_6320 requiring that hearings in response to an nftl be conducted pursuant to sec_6330 d other than paragraph b thereof e and g a taxpayer is precluded from contesting the existence or amount of the underlying tax_liability unless the taxpayer did not receive a notice_of_deficiency for the liability in question or did not otherwise have an earlier opportunity to dispute the liability sec_6330 see also 114_tc_604 the phrase underlying tax_liability includes the tax_deficiency additions to tax and statutory interest 115_tc_329 following a hearing appeals must determine whether to sustain the filing of the lien and whether proceeding with the proposed levy action is appropriate in making that determination appeals is required to taken into consideration verification presented by the secretary during the hearing process that the requirements of applicable law and administrative procedure have been met relevant issues raised by the taxpayer and whether the proposed lien or levy action appropriately balances the need for efficient collection_of_taxes with the taxpayer’s concerns regarding the intrusiveness of the proposed collection action sec_6330 sec_6330 grants this court jurisdiction to review the determination made by the appeals_office in connection with the sec_6330 hearing where the validity of the underlying tax_liability is properly at issue we review the taxpayer’s liability de novo see sego v commissioner t c pincite 114_tc_176 petitioner has the burden_of_proof regarding its underlying tax_liabilities see rule a where the underlying tax_liability is not properly as issue we review the determination for abuse_of_discretion sego v commissioner t c pincite goza v commissioner t c pincite i petitioner’s challenge to the underlying tax_liabilities a petitioner’s ability to challenge underlying liabilities sec_6330 precludes a taxpayer from challenging the existence or amount of the underlying liability unless the taxpayer did not receive a notice_of_deficiency for that liability or did not otherwise have an opportunity to dispute the liabilitydollar_figure petitioner did not receive a notice_of_deficiency for its employment_tax liabilities with respect to the tax periods at issue however respondent argues that petitioner had the opportunity to dispute the employment_tax liabilities for the quarters subject_to the proof_of_claim filed by the irs in petitioner’s bankruptcy proceeding federal bankruptcy courts may consider the amount or legality of taxes including penalties and interest u s c sec_505 sabath v commissioner tcmemo_2005_222 where a taxpayer has filed a bankruptcy action and the commissioner has submitted a proof_of_claim for unpaid federal tax_liabilities in that action we have held that the taxpayer has had the opportunity to dispute the liabilities for purposes of sec_6330 see 124_tc_69 sabath v commissioner tcmemo_2005_ see also u s c sec_502 a claim or interest proof of which is filed is deemed allowed unless a party in interest objects this is so in addition the court considers an underlying tax_liability on review only if the taxpayer properly raised the issue during the cdp hearing sec_301_6330-1 q a-f3 proced admin regs see also 129_tc_107 holding that the court does not have jurisdiction to consider sec_6330 issues that were not raised before the appeals_office respondent argues that petitioner did not properly raise the issue at the cdp hearing we disagree we find that petitioner properly raised the underlying tax_liabilities at the cdp hearing when ms enfeld told settlement officer jackson it was petitioner’s position that all its liabilities had been paid even where the taxpayer voluntarily moves for dismissal of his bankruptcy case before a hearing on the underlying liabilities kendricks v commissioner t c pincite in petitioner’s bankruptcy proceeding respondent submitted a proof_of_claim including an unsecured claim of dollar_figure and a priority claim of dollar_figure for petitioner’s unpaid employment_tax liabilities for the bankruptcy quarters including penalties and interest petitioner represented by counsel did not file an objection to these tax_liabilities accordingly petitioner is precluded from challenging the underlying liabilities including penalties and interest as submitted by respondent in his proof_of_claim see salazar v commissioner tcmemo_2008_38 aff’d 338_fedappx_75 2d cir following the dismissal of petitioner’s bankruptcy case on date respondent assessed additional tax interest and penalties on petitioner’s unpaid employment_tax liabilities arising out of the bankruptcy quarters petitioner was not afforded the opportunity to contest these assessments as they were made after the bankruptcy proceedings had closed accordingly we will review these assessments de novo see everett assocs inc v commissioner respondent assessed additional tax because the self-assessed amounts shown on petitioner’s form sec_941 filed on date were higher than the amounts the irs estimated for its proof_of_claim tcmemo_2012_143 citing goza v commissioner t c pincite we also review de novo the quarters not subject_to the irs’ proof_of_claim b validity of underlying liabilities petitioner argues the underlying tax liabilitie sec_15 are incorrect because there is circumstantial evidence that the irs received timely filed form sec_941 for the and quarters and therefore petitioner should not be liable for additions to tax for failure_to_file for those quarters and it satisfied its obligations for the quarters at issue for and by paying the taxes assessed on the irs’ proof of claimdollar_figure as discussed above petitioner cannot dispute the underlying tax_liabilities for the amounts shown on the irs’ proof_of_claim however the distinction of what quarters and amounts are subject_to de novo review and what quarters are subject_to abuse_of_discretion review is irrelevant since we find petitioner has failed to carry its burden under either standard of review petitioner also argued on brief that the civil penalty for the tax period ending date should be abated the irs released the ntfl with respect to the civil penalty for that period on date therefore the issue is moot at trial mr goldberg disputed the irs’ quick assessment for the quarter ending date the court informed mr goldberg that it could not evaluate the quick assessment without petitioner’s forms w-2 forms w-3 and form_940 and left the record open for days for petitioner to submit those forms petitioner did not submit any additional evidence therefore we find that it has failed to meet its burden_of_proof with respect to the quick assessment for the quarter ending date no circumstantial evidence regarding and quarters petitioner alleges that it timely filed its form sec_941 for each quarter in and petitioner’s owner mr goldberg testified that ms enfeld would prepare the form_941 at his office he would sign the form and then ms enfeld would go to the post office to mail it mr goldberg testified he occasionally walked with ms enfeld to the post office but did not go inside to witness ms enfeld mailing the returns at trial mr goldberg introduced copies of the form sec_941 which he alleged were timely filed for the and quarters however several of these returns are not signed or not dateddollar_figure there is no evidence that these returns were actually mailed or received by the irs petitioner offered no proof of mailing such as a certified mail or registered mail receipt and none of the returns petitioner introduced were stamped received by the irs additionally petitioner argues that the irs’ proof_of_claim supports a finding that its form sec_941 for the and quarters were timely filed the proof_of_claim covered the last quarter of and all the quarters in and because the proof_of_claim did not cover the first three quarters in or the quarters in petitioner argues the irs must have had the form sec_941 for mr goldberg testified that ms enfeld would prepare two form sec_941 for each quarter and he did not always sign and date the copy he retained those quarters when it filed its proof_of_claim however maria valerio an insolvency manager for the irs credibly testified at trial that a bankruptcy specialist when preparing a proof_of_claim does not have to enumerate all the tax_liabilities owed and tax periods for which form sec_941 had not been filed it is in the bankruptcy specialist’s discretion thus we cannot infer from ms pena’s decision not to include certain quarters on the proof_of_claim that the irs had the form sec_941 for those periods petitioner has failed to introduce any credible_evidence that the irs received timely filed form sec_941 for and payments relating to proof_of_claim did not satisfy liabilities petitioner argues that respondent should be equitably estopped from re- assessing form employment_taxes for the periods at issue in and since the proof_of_claim misrepresented petitioner’s tax_liabilities for these periods and petitioner reasonably relied on these misrepresentations to his detriment however respondent did not misrepresent petitioner’s tax_liabilities as discussed above the bankruptcy specialist has discretion as to what liabilities are included in a proof_of_claim thus petitioner cannot rely on the fact that the proof_of_claim did not list all the quarters in and to establish ms pena retired from the irs in and was unavailable to testify that it did not have any liabilities for those quarters moreover when petitioner paid the amounts shown on the proof_of_claim it did not satisfy its liabilities in full for those quarters the amounts shown on the irs’ proof_of_claim were necessarily estimated because petitioner had not filed returns for those quarters when petitioner ultimately filed its form sec_941 on date the self- assessed amounts shown on the forms were higher than the amounts the irs estimated for its proof_of_claim thus petitioner’s payment of the amounts shown on the irs’ proof_of_claim did not fully satisfy petitioner’s employment_tax liabilities for those quarters additions to tax petitioner bears the burden of proving that respondent’s determination to assess the additions to tax is inappropriatedollar_figure see rule a sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed unless such failure is due to reasonable_cause and not due to willful neglect respondent determined that petitioner was liable for additions to tax for failure to timely file a return under sec_6651 for all quarters while sec_7491 places a burden of production upon the commissioner with respect to an individual’s liability for an addition tax under sec_6651 sec_7491 has no applicability where as here the taxpayer is a corporation see 126_tc_191 except the quarter ending date petitioner has failed to show it timely filed a return for any of those quarters petitioner has not argued that its failure_to_file was due to reasonable_cause and not due to willful neglect accordingly we hold that petitioner is liable for the sec_6651 addition_to_tax that respondent imposed sec_6651 imposes an addition_to_tax for failure to timely pay the amount shown as tax on a return unless such failure is due to reasonable_cause and not due to willful neglect the addition_to_tax applies to an amount shown on a return 120_tc_163 respondent determined that petitioner was liable for additions to tax for failure to timely pay the tax due for the quarters in which it failed to make timely deposits petitioner has failed to show it timely paid the tax for any of those quarters petitioner has not argued that its failure to pay was due to reasonable_cause and not due to willful neglect accordingly petitioner is liable for the sec_6651 addition_to_tax ii collection action having established under a de novo review standard that petitioner’s tax_liabilities were as respondent determined we now review under an abuse_of_discretion standard respondent’s determination to proceed with collection appeals abuses its discretion if it acts arbitrarily capriciously or without sound basis in fact or law 112_tc_19 petitioner has not advanced any argument or introduced any evidence that would allow us to conclude that the determination to sustain the proposed levies and nftls was arbitrary capricious or without sound basis in fact or law petitioner did not request that settlement officer jackson consider collection alternatives and it failed to provide the information requested appeals determined that the requirements of applicable law and administrative procedure were met and concluded that sustaining the proposed levies and nftls appropriately balanced the need for efficient collection_of_taxes with petitioner’s concerns regarding the intrusiveness of the lien action accordingly respondent did not abuse his discretion in determining that the collection activity should proceed in reaching our holdings we have considered all arguments made and to the extent not mentioned we consider them irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
